 1   MICHAEL LEHNERS, ESQ.
     Nevada State Bar No.: 3331
 2
     429 Marsh Avenue
 3   Reno, NV 89509
     (775) 786-1695
 4   Attorney for Plaintiffs

 5                              UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF NEVADA
 7
                                                oOo
 8
     GEORGE MORRIS and JOAN MORRIS,
 9   husband and wife, on behalf of themselves
     and all other persons similarly situated,
10


11
                   Plaintiff,
                                                      CASE NO.: 3:18-CV-00 507-MMD-CBC
12   VS.

13   BANK OF AMERICA, N.A. a National
     Banking Associations, et al.,
14


15
                   Defendant.
                                            /
16
           ORDER APPROVING STIPULATION FOR DISMISSAL WITH PREJUDICE
17
                   THIS MATTER having come before this court by Stipulation of the parties
18


19
     herein, having reviewed the pleadings on file and good cause appearing therefore.

20          IT IS HEREBY ORDERED that the Stipulation is approved and the above-

21   entitled matter is dismissed.    DATED this 3rd day of     April     , 2019.
22

                                            U. S. DISTRICT JUDGE
23

24   Submito

25         li li
               r
     Mich el       ers, Esq.
26   Attorney for Plaintiffs.
27


28
